McNamee, J. (dissenting).
Up until about January 6, 1930, the witness De Witt, former county treasurer, had maintained an enviable reputation for personal integrity and financial honesty, and had held public office for many years in his county, both by appointment and election, as well as the leading positions of a political party in his county. His standing and influence were such as to place him above suspicion and to reduce caution in others. (Whiting v. Hudson Trust Co., 234 N. Y. 394.)
When the fact of his misconduct became known, it was discovered and it appears in the record that he was a felon many times over, by reason of grand larcenies, perjuries and forgeries; and he is now in prison for one of these felonies.
De Witt testified in the trial on a wide diversity of material facts, and his testimony is contradicted by practically every other witness sworn on those matters, including several witnesses who had no interest in the case, as well as by important documentary evidence. His testimony is essential to provide any support for the findings of fact upon which the judgment and the view of the trial court were based. I regard his testimony as unworthy of belief, and think that the rights of the parties should not be adjudicated thereon.
I vote to reverse the judgment.
Judgment affirmed, with costs.